Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 01/06/2021 has been considered.
Drawings
The Replacement Sheet of the Drawings filed on 01/06/2021 has been considered and approved by the examiner.
Claim Objections
Claims 5 and 19-20 are objected to because of the following informalities:  
Regarding claim 5, the phrase, “a corner of any one the substrates” appears to lack an article.
Regarding claim 19, the phrase, “exposed on corresponding one of the lead frames” still requires either the plural or an article. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[AltContent: rect]Regarding claim 1,
	(i) the limitation, “any adjacent four of the lead frames have two pairs of linking bridge assemblies therebetween and define a center”, is unclear with regard to how this can be unambiguously determined from the limitation. A center is of course a point, but 
	(ii) the limitations, “the first linking bridge”, “the second linking bridge”, and “the slanted linking bridge”, and repeated later in dependent claims 2, 3, 5, 10, and 20, are unclear with regard to their respective relationships to the pluralities of first, second and slanted linking bridges recited earlier in the claim. Furthermore, this ambiguity cannot be repaired through the simple expedient of inserting “each of” before every subsequent occurrence of the various limitations.
[AltContent: rect]Regarding claim 5, the limitations 
(i) “the substrates”, is unclear with regard to the relationship of these substrates to the substrates recited in parent claim 3, where all four of the substrates share a common lead frame.
(ii) “a corner of any one the substrates connects one of the slanted linking bridges”, is unclear with regard to the other element to which the corner connects the slanted linking bridges. Is the substrate part of the connection?
(iii) “two sides of any one of the substrates respectively connect one of the first linking bridges and one of the second linking bridges”, is unclear with regard to the other element to which each side connects its respective linking bridge. 
Regarding claims 6 and 8, the limitation, “blind concave portions”, is unclear with regard to how a concave portion can be blind, and also the point of view from which the concave element is to be perceived as concave.
Regarding claims 7 and 9, the limitation, “blind stepped structure”, is unclear with 

[AltContent: rect]Regarding claim 12, the limitations,
(i) “each side”, is unclear because the number of sides of the insulated encapsulant is not itself clearly recited.
(ii) “and two of the conductive leads have the same polarity”, is unclear with regard to the number of conductive leads under discussion, since it is unclear if every set of three leads from each side is to have this property, or only one.
Regarding claim 15, the limitation, “two pairs of arced surfaces connected to each other to form four intersection points”, is unclear with regard to how four surfaces may intersect in such a way that the intersection is reduced to only four points.
Regarding claim 16, the limitation, “wherein three of the intersection points respectively form a chamfer”, is unclear with regard to how a point may form a chamfer.
Regarding claim 18, the limitation, “extending-wrap parts”, is unclear with regard to what is being described.
Regarding claim 20, the limitation, “along one plane”, is unclear with regard to how this limitation is prescriptive. While the three conducting leads may be coplanar, the limitation does not recite that (‘in one plane’ would of course make them coplanar).

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816